Citation Nr: 1424796	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for scleroderma with pulmonary fibrosis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty for training from February to June 1984.  She also served on active duty from April 1985 to November 1989 and from February to October 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2009 rating decision of the VA Regional Office in Houston, Texas that, in pertinent part, denied entitlement to service connection for scleroderma with lung fibrosis and gastroesophageal reflux disease.

The Veteran was afforded a hearing at the RO in September 2011, and in February 2013 before the undersigned sitting at Houston, Texas.  The transcripts are of record. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Before proceeding to disposition of the claim under consideration, the Board is of the opinion that further development is warranted.

The appellant asserts that she has scleroderma with pulmonary fibrosis that is of service onset for which service connection is warranted.  She avers that VA has failed to consider environmental exposures while stationed in Egypt, the various immunizations and vaccinations in preparation for deployment, and fumes to which she was exposed to as a food service sergeant in the field.  She avers that gastroesophageal reflux disease  is secondary to the lung disease for which service connection is sought.

During personal hearings in September 2011 and February 2013, the Veteran presented testimony to the effect that she began to have breathing problems during active duty.  She also related that symptoms including fatigue, sensitivity to cold, short windedness, coughing, and tingling hands started while on active duty in 2003, and that these symptoms were precursors of the lung disease which was advanced when diagnosed in 2007.

Service treatment records reflect that the appellant was seen on many occasions for upper respiratory symptomatology primarily diagnosed as bronchitis.

The Board observes that although the Veteran asserts that symptoms related to current lung disease first began appearing in 2003, there are no records pertaining to any complaints or treatment for such prior to 2006.  The appellant, however, contends that she began seeing Dr. A.V. Rickerson in 2002 for her symptoms.  There are records from Dr. Rickerson dating from June 2006, but not earlier.  In view of such, the appellant should be requested to provide authorization to retrieve records from Dr. Rickerson dating from 2002 through 2006, and any other providers she might have seen during that period for such complaints.

The Veteran should also provide a list of any and all environmental and/or chemical hazards to which she believes she was exposed and the locations of such exposure.  

Additionally, during personal hearing in September 2011, the Veteran testified that she had been awarded Social Security Disability for lung disease.  However, the record does not contain any documentation on which that decision was based.  The United States Court of Appeals for Veterans Claims has held that Social Security records may be relevant to an issue at hand, and VA has a duty to acquire a copy of the decision granting Social Security benefits and the supporting medical documents on which the decision was based. Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

The record reflects that the Veteran was afforded a respiratory examination by a VA staff physician in May 2011 who determined that scleroderma of the lungs was less likely than not related to service.  Since that time, however, one of the appellant's private physicians, L. Suarez, MD, stated in October 2011 that based on her physical examination and results, the appellant's interstitial pulmonary fibrosis may have manifested while on active duty.  As such, the Board finds that there is a conflict in the evidence as to whether scleroderma with pulmonary fibrosis is of service onset.  Therefore, in view of the need for further record development, the conflicting opinions, the alleged environmental factors incident to service, and the relative complexity as to the question of etiology, the Veteran should be examined by a VA board-certified pulmonologist or lung specialist. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits.  If these records are not located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Contact the Veteran by letter and request that she provide authorization identifying the names and addresses of all providers, to include any within the VA system, who treated her for lung symptoms between 2002 and 2006, to include Dr. Rickerson.  After securing the necessary releases, the RO must request this information and associate it with the claims folder.

3.  Contact the Veteran in writing and request that she provide a list of the specific names of any and all environmental and/or chemical hazards to which she was exposed and the places of such exposure.  

4.  After the foregoing development has been completed to the extent possible, the RO must arrange for the appellant to be examined by a VA board-certified pulmonologist, who has not previously seen her, to determine whether it is at least as likely as not that she suffers from any lung disability that is of service onset.  Access to the appellant's claims file, Virtual VA file, VBMS file, as well as a copy of this remand, must be made available to the examiner designated to examine the appellant.  The examination report must clearly reflect whether a review of the claims folder, Virtual VA file and any VBMS records was performed.  The RO must provide the examiner with the list provided by the Veteran of environmental and/or chemical hazards to which she was exposed during active duty.  The examination report should include a discussion of the appellant's documented medical history as well as her lay assertions. 

Following review of the evidence and physical examination, the examiner must opine whether it is at least as likely as not that scleroderma with pulmonary fibrosis began during a period of active duty, to include due to environmental and/or chemical hazards and/or due to vaccinations/inoculations (list of record) played a part in the etiology of the disease.  The pulmonologist's report must discuss the appellant's lay assertions, include a detailed narrative, and provide a complete rationale for any and all opinions provided. 

5.  After taking any further development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

